DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 02/24/2022. Claims 1-20 have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  06/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,8,9,11,15,16  are rejected under 35 U.S.C. 103 as being unpatentable over ETSI  et al “Access, Terminals, Transmission and Multiplexing (ATTM); Integrated Broadband Cable and Television Networks; Cable Network Transition to Ipv6” -   ETSI TR 101 569 v1.1.1 ( 2012 -12) ( ETSI hereinafter)  in view of Greg et al. DOCSIS Research and Development “Low latency DOCSIS: Technology Overview” – CableLabs – February 2019 ( Greg hereinafter). 

Regarding claim 1,

ETSI  teaches a method for transforming by a mapping of address and port using translation (MAP-T) system one or more Internet Protocol version 4 (IPv4) packets for transmission on a [..]  flow, comprising.


 receiving, at an access point device (APD) of the MAP-T system, the one or more IPv4 packets from at least one client device of one or more client devices, wherein the APD is connected to the one or more client devices, and wherein the APD is assigned an IPv4 address that is shared by a plurality of MAP-T systems (Section 11.1.3 – The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out private IPv4 addresses [i.23] to home devices – Section 11.2.1 - Sharing of a limited number of public IPv4 addresses among a large number of customers using port translation on the CPE). 

transforming, by the APD, the one or more IPv4 packets to one or more Internet Protocol version 6 (IPv6) packets based on a MAP-T configuration, wherein transforming the one or more IPv4 packets to one or more IPv6 packets comprises mapping the one or more IPv4 packets to a port within a range of ports of a transport slice assigned to the APD (Section 11.3.2 -  The following requirements apply to the CPE Router: Native IPv6 on the WAN interface facing the Access Network, Dual stack IPv4 / IPv6 on the LAN interface facing the Home Network IPv4 to IPv6 header translation in accordance with [i.41],  IPv6 to IPv4 header translation, NAPT44 to translate private IPv4 addresses to public IPv4 address and port range –Section 11.3.2 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix - the CPE Router is required to perform NAT44 translation from the private IPv4 address [i.23] to an address provided by the service provider. Once translated to a public IPv4 address, the CPE Router creates the mapped IPv6 packet header in accordance with the stateless IPv4/IPv6 translation mechanism defined in [i.41] and using the MAP header mapping rules). 


 sending, by the APD, the one or more IPv6 packets to a cable modem (CM) of the MAP-T system; transmitting, by the CM, the one or more IPv6 packets on [..] flow to a border router for remapping of the one or more IPv6 packets back to the one or more IPv4 packets for sending to an IPv4 Internet-side network (Section 11.3.1 - The translated packet is sent across the IPv6 network to the MAP-T Border Relay. The Border Relay is responsible for translating the received packet back to IPv4, recovering the original IPv4 address from the IPv6 header using the MAP header mapping and translation technique defined in [i.41]. Finally, the packet is forwarded to its destination – Section 10.1.9.1;Fig.6 - As the customer-facing IP addressing and routing is independent of the device management, either IPv4 or IPv6 can be used for the management of the CPE Router particularly if it is embedded into a Cable Modem ). 


However, ETSI does not explicitly teach  that the flow is a low latency service flow,   

classifying, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier

Greg teaches 
the flow is a low latency service flow; classifying, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier ( Section 2.1 – Low Latency Aggregate Service Flows - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator – Fig.2-3; Section 2.2 - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Greg.  The motivation for doing so is to allow the system to utilize the Low latency DOCSIS technology in order to classify packets into a low latency service flow ( Section 5.2 – Packet Marking – Greg). 
Regarding claim 2,

ETSI further  teaches

receiving, at the APD, the MAP-T configuration, wherein the MAP-T configuration comprises one or more DHCPv6 configuration options (section 11.1.1 - The IPv6 address format in 464XLAT is defined in [i.39]. Prefix delegation mechanism such as DHCPv6-PD [i.30] are available to assign a dedicated translation prefix to the CLAT. From the delegated DHCPv6 prefix, a /64 prefix is dedicated for addressing outgoing and incoming IPv6 packets associated with the stateless translation as defined in [i.41]. The CPE (CLAT) may discover the related prefix of the PLAT via a variety of specified methods such as by means of a DHCPv6 option, using TR-069 [i.48], DNS APL RR [i.28] or the mechanism defined in [i.12])  -  Section 11.3, Fig.17 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix, Provisioning of the CPE Router requires the following attributes DHCPv6 options defined in [i.15]).




Regarding claim 4,

ETSI does not explicitly teach 

configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) CM configuration file, wherein the DOCSIS CM configuration file comprises one or more classifiers, wherein the classifier is one of the one or more classifiers.  

However, Greg teaches 

configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) CM configuration file, wherein the DOCSIS CM configuration file comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Section: Executive Summary - LLD can be deployed by field-upgrading DOCSIS 3.1 cable modem and cable modem termination system devices with new software. The technology includes tools that enable automatic provisioning of these new services, and it also introduces new tools to report statistics of latency performance to the operator- Section 2.1 - These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator. Traditionally, each Service Flow provides near-complete isolation of its traffic from the traffic transiting other Service Flows (those on the same CM as well
as those on other CMs)—each Service Flow has its own buffer and queue and is scheduled independently by the CMTS – See Also – Section 5.2 _ Packet 0 Marking). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Greg.  The motivation for doing so is to allow the system to utilize the Low latency DOCSIS technology in order to classify packets into a low latency service flow ( Section 5.2 – Packet Marking – Greg). 



Regarding claim 8,

ETSI  teaches a mapping of address and port using translation (MAP-T) system for transforming one or more Internet Protocol version 4 (IPv4) packets for transmission on a [..] flow comprising 


 a memory storing one or more computer-readable instructions; and a processor connected to the memory, the processor configured to execute the one or more computer-readable instructions to: receive, at an access point device (APD) of the MAP-T system, the one or more IPv4 packets from at least one client device of one or more client devices, wherein the APD is connected to the one or more client devices, and wherein the APD is assigned an IPv4 address that is shared by a plurality of MAP-T systems (Section 11.1.3 – The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out private IPv4 addresses [i.23] to home devices – Section 11.2.1 - Sharing of a limited number of public IPv4 addresses among a large number of customers using port translation on the CPE). 

transform, by the APD, the one or more IPv4 packets to one or more Internet Protocol version 6 (IPv6) packets based on a MAP-T configuration, wherein transforming the one or more IPv4 packets to one or more IPv6 packets comprises mapping the one or more IPv4 packets to a port within a range of ports of a transport slice assigned to the APD (Section 11.3.2 -  The following requirements apply to the CPE Router: Native IPv6 on the WAN interface facing the Access Network, Dual stack IPv4 / IPv6 on the LAN interface facing the Home Network IPv4 to IPv6 header translation in accordance with [i.41],  IPv6 to IPv4 header translation, NAPT44 to translate private IPv4 addresses to public IPv4 address and port range –(Section 11.3.2 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix - the CPE Router is required to perform NAT44 translation from the private IPv4 address [i.23] to an address provided by the service provider. Once translated to a public IPv4 address, the CPE Router creates the mapped IPv6 packet header in accordance with the stateless IPv4/IPv6 translation mechanism defined in [i.41] and using the MAP header mapping rules). 


 send, by the APD, the one or more IPv6 packets to a cable modem (CM) of the MAP-T system; transmitting, by the CM, the one or more IPv6 packets on [..] flow to a border router for remapping of the one or more IPv6 packets back to the one or more IPv4 packets for sending to an IPv4 Internet-side network (Section 11.3.1 - The translated packet is sent across the IPv6 network to the MAP-T Border Relay. The Border Relay is responsible for translating the received packet back to IPv4, recovering the original IPv4 address from the IPv6 header using the MAP header mapping and translation technique defined in [i.41]. Finally, the packet is forwarded to its destination – Section 10.1.9.1;Fig.6 - As the customer-facing IP addressing and routing is independent of the device management, either IPv4 or IPv6 can be used for the management of the CPE Router particularly if it is embedded into a Cable Modem ). 


However, ETSI does not explicitly teach  that the flow is a low latency service flow,   

classify, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier

Greg teaches 
the flow is a low latency service flow; classifying, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier ( Section 2.1 – Low Latency Aggregate Service Flows - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator – Fig.2-3; Section 2.2 - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Greg.  The motivation for doing so is to allow the system to utilize the Low latency DOCSIS technology in order to classify packets into a low latency service flow ( Section 5.2 – Packet Marking – Greg). 
Regarding claim 9,

ETSI further  teaches

wherein the processor is further configured to execute the one or more instructions to: receive,  at the APD, the MAP-T configuration, wherein the MAP-T configuration comprises one or more DHCPv6 configuration options (section 11.1.1 - The IPv6 address format in 464XLAT is defined in [i.39]. Prefix delegation mechanism such as DHCPv6-PD [i.30] are available to assign a dedicated translation prefix to the CLAT. From the delegated DHCPv6 prefix, a /64 prefix is dedicated for addressing outgoing and incoming IPv6 packets associated with the stateless translation as defined in [i.41]. The CPE (CLAT) may discover the related prefix of the PLAT via a variety of specified methods such as by means of a DHCPv6 option, using TR-069 [i.48], DNS APL RR [i.28] or the mechanism defined in [i.12])  -  Section 11.3, Fig.17 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix, Provisioning of the CPE Router requires the following attributes DHCPv6 options defined in [i.15]).


Regarding claim 11,

ETSI does not explicitly teach 

wherein the processor is further configured to execute the one or more instructions to: configuring  the CM using a Data Over Cable Service Interface Specification (DOCSIS) CM configuration file, wherein the DOCSIS CM configuration file comprises one or more classifiers, wherein the classifier is one of the one or more classifiers.  

However, Greg teaches 

wherein the processor is further configured to execute the one or more instructions to: configuring  the CM using a Data Over Cable Service Interface Specification (DOCSIS) CM configuration file, wherein the DOCSIS CM configuration file comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Section Executive Summary - LLD can be deployed by field-upgrading DOCSIS 3.1 cable modem and cable modem termination system devices with new software. The technology includes tools that enable automatic provisioning of these new services, and it also introduces new tools to report statistics of latency performance to the operator- Section 2.1 - These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator. Traditionally, each Service Flow provides near-complete isolation of its traffic from the traffic transiting other Service Flows (those on the same CM as well as those on other CMs)—each Service Flow has its own buffer and queue and is scheduled independently by the CMTS – See Also – Section 5.2 _ Packet 0 Marking). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Greg.  The motivation for doing so is to allow the system to utilize the Low latency DOCSIS technology in order to classify packets into a low latency service flow ( Section 5.2 – Packet Marking – Greg). 
Regarding claim 15,

ETSI  teaches a non-transitory computer-readable medium of a MAP-T system storing one or more instructions for transforming one or more Internet Protocol version 4 (IPv4) packets for transmission on a [..] flow, which when executed by a processor of the MAP-T system, cause the MAP-T system to perform one or more operations comprising:.


 receiving, at an access point device (APD) of the MAP-T system, the one or more IPv4 packets from at least one client device of one or more client devices, wherein the APD is connected to the one or more client devices, and wherein the APD is assigned an IPv4 address that is shared by a plurality of MAP-T systems (Section 11.1.3 – The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out private IPv4 addresses [i.23] to home devices – Section 11.2.1 - Sharing of a limited number of public IPv4 addresses among a large number of customers using port translation on the CPE). 

transforming, by the APD, the one or more IPv4 packets to one or more Internet Protocol version 6 (IPv6) packets based on a MAP-T configuration, wherein transforming the one or more IPv4 packets to one or more IPv6 packets comprises mapping the one or more IPv4 packets to a port within a range of ports of a transport slice assigned to the APD (Section 11.3.2 -  The following requirements apply to the CPE Router: Native IPv6 on the WAN interface facing the Access Network, Dual stack IPv4 / IPv6 on the LAN interface facing the Home Network IPv4 to IPv6 header translation in accordance with [i.41],  IPv6 to IPv4 header translation, NAPT44 to translate private IPv4 addresses to public IPv4 address and port range –(Section 11.3.2 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix - the CPE Router is required to perform NAT44 translation from the private IPv4 address [i.23] to an address provided by the service provider. Once translated to a public IPv4 address, the CPE Router creates the mapped IPv6 packet header in accordance with the stateless IPv4/IPv6 translation mechanism defined in [i.41] and using the MAP header mapping rules). 


 sending, by the APD, the one or more IPv6 packets to a cable modem (CM) of the MAP-T system; transmitting, by the CM, the one or more IPv6 packets on [..] flow to a border router for remapping of the one or more IPv6 packets back to the one or more IPv4 packets for sending to an IPv4 Internet-side network (Section 11.3.1 - The translated packet is sent across the IPv6 network to the MAP-T Border Relay. The Border Relay is responsible for translating the received packet back to IPv4, recovering the original IPv4 address from the IPv6 header using the MAP header mapping and translation technique defined in [i.41]. Finally, the packet is forwarded to its destination – Section 10.1.9.1;Fig.6 - As the customer-facing IP addressing and routing is independent of the device management, either IPv4 or IPv6 can be used for the management of the CPE Router particularly if it is embedded into a Cable Modem ). 


However, ETSI does not explicitly teach  that the flow is a low latency service flow,  

classifying, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier

Greg teaches 
the flow is a low latency service flow; classifying, by the CM, the one or more IPv6 packets to a low latency service flow based on a classifier ( Section 2.1 – Low Latency Aggregate Service Flows - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator – Fig.2-3; Section 2.2 - DOCSIS 3.1 equipment, like equipment built against earlier versions of the specification, supports a number of upstream and downstream Service Flows (SFs). These Service Flows are logical pipes that are defined by their configured Quality of Service (QoS) parameters (most commonly, the rate shaping parameters [MULPIv3.1] that specify the speed of user connections) and that carry a subset of the traffic to/from a particular CM, as specified by a set of packet classifiers configured by the operator). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Greg.  The motivation for doing so is to allow the system to utilize the Low latency DOCSIS technology in order to classify packets into a low latency service flow ( Section 5.2 – Packet Marking – Greg). 
Regarding claim 16,

ETSI further  teaches

wherein the one or more computer-readable instructions when executed by the processor further cause the MAP-T system to perform one or more operations comprising: receiving, at the APD, the MAP-T configuration, wherein the MAP-T configuration comprises one or more DHCPv6 configuration options (section 11.1.1 - The IPv6 address format in 464XLAT is defined in [i.39]. Prefix delegation mechanism such as DHCPv6-PD [i.30] are available to assign a dedicated translation prefix to the CLAT. From the delegated DHCPv6 prefix, a /64 prefix is dedicated for addressing outgoing and incoming IPv6 packets associated with the stateless translation as defined in [i.41]. The CPE (CLAT) may discover the related prefix of the PLAT via a variety of specified methods such as by means of a DHCPv6 option, using TR-069 [i.48], DNS APL RR [i.28] or the mechanism defined in [i.12])  -  Section 11.3, Fig.17 - MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix, Provisioning of the CPE Router requires the following attributes DHCPv6 options defined in [i.15]).

Claims 3,10,17 are rejected under 35 U.S.C. 103 as being unpatentable over ETSI in view of  Greg further in view of Mrugalski et al. IETF RFC 7298 “DHCPv6 options of configuration of softwire address and port mapped clients” – July 2015 (Mrugalski hereinafter). 


Regarding claim 3,

ETSI further  teaches the one or more DHCPv6 configuration options ( section 11.1.1; Section 11.3, Fig.17). However, ETSI does not explicitly teach 

wherein the one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router

Mrugalski teaches 

one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router  (Section 4 – DHCPv6 options - MAP-E and    MAP-T use the OPTION_S46_RULE option, while Lightweight 4over6 uses   the OPTION_S46_V4V6BIND option.  A CE that needs to communicate    outside of the A+P domain also needs the address or prefix of the BR. MAP-E and Lightweight 4over6 use the OPTION_S46_BR option to  communicate the IPv6 address of the BR.  MAP-T forms an IPv6 destination address by embedding an IPv4 destination address into the  BR's IPv6 prefix conveyed via the OPTION_S46_DMR option.  Optionally, all mechanisms can include the OPTION_S46_PORTPARAMS option to specify parameters and port sets for the port-range algorithm – Section 4.2 – S46 BR option - The S46 BR option (OPTION_S46_BR) is used to convey the IPv6 address    of the Border Relay.  Figure 3 shows the format of the OPTION_S46_BR  option).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Mrugalski.  The motivation for doing so is to allow system to utilize the DHCPv6 options in order to configure and map ports using translation in order to forward packets (See Section 3 – Softwire46 overview - Mrugalski). 
Regarding claim 10,

ETSI further teaches the one or more DHCPv6 configuration options ( section 11.1.1; Section 11.3, Fig.17). However, ETSI does not explicitly teach 

wherein the one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router

Mrugalski teaches 

one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router  (Section 4 – DHCPv6 options - MAP-E and    MAP-T use the OPTION_S46_RULE option, while Lightweight 4over6 uses   the OPTION_S46_V4V6BIND option.  A CE that needs to communicate    outside of the A+P domain also needs the address or prefix of the BR. MAP-E and Lightweight 4over6 use the OPTION_S46_BR option to  communicate the IPv6 address of the BR.  MAP-T forms an IPv6 destination address by embedding an IPv4 destination address into the  BR's IPv6 prefix conveyed via the OPTION_S46_DMR option.  Optionally, all mechanisms can include the OPTION_S46_PORTPARAMS option to specify parameters and port sets for the port-range algorithm – Section 4.2 – S46 BR option - The S46 BR option (OPTION_S46_BR) is used to convey the IPv6 address    of the Border Relay.  Figure 3 shows the format of the OPTION_S46_BR  option).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Mrugalski.  The motivation for doing so is to allow system to utilize the DHCPv6 options in order to configure and map ports using translation in order to forward packets (See Section 3 – Softwire46 overview - Mrugalski). 
Regarding claim 17,

ETSI further  teaches the one or more DHCPv6 configuration options ( section 11.1.1; Section 11.3, Fig.17). However, ETSI does not explicitly teach 

wherein the one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router

Mrugalski teaches 

one or more DHCPv6 configuration options comprises a prefix and an active IP address associated with the border router  (Section 4 – DHCPv6 options - MAP-E and    MAP-T use the OPTION_S46_RULE option, while Lightweight 4over6 uses   the OPTION_S46_V4V6BIND option.  A CE that needs to communicate    outside of the A+P domain also needs the address or prefix of the BR. MAP-E and Lightweight 4over6 use the OPTION_S46_BR option to  communicate the IPv6 address of the BR.  MAP-T forms an IPv6 destination address by embedding an IPv4 destination address into the  BR's IPv6 prefix conveyed via the OPTION_S46_DMR option.  Optionally, all mechanisms can include the OPTION_S46_PORTPARAMS option to specify parameters and port sets for the port-range algorithm – Section 4.2 – S46 BR option - The S46 BR option (OPTION_S46_BR) is used to convey the IPv6 address    of the Border Relay.  Figure 3 shows the format of the OPTION_S46_BR  option).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Mrugalski.  The motivation for doing so is to allow system to utilize the DHCPv6 options in order to configure and map ports using translation in order to forward packets (See Section 3 – Softwire46 overview - Mrugalski). 

Claims 5,12,19  are rejected under 35 U.S.C. 103 as being unpatentable over ETSI in view of  Greg further in view of  Lim et al. Patent No. US 10,693,836 B2 ( Lim hereinafter) . 

Regarding claim 5,

ETSI further teaches 


creating, by the APD, a destination address for the one or more IPv6 packets, wherein the destination address is copied into […] the IPv6 address of the one or more IPv6 packets (section 11.3.1 -MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix -See Also Fig.17.  Section 11.1.3 - 464XLAT uses IPv6-only links between the provider and the customer to carry IPv4 privately addressed packets. The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out RFC 1918 private IPv4 addresses [i.23] to home devices. The CPE does not perform NAT, instead algorithmically translates private IPv4 addresses to global IPv6 addresses and vice versa). 



However, ETSI does not explicitly teach that the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet 

Lim teaches 


the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet (Col.7,lines 50-60 -When in the IPv4 address, the address converting module 141 converts the IPv4 address of the traffic to the IPv6 address, in operation 220. Here, such a conversion may be realized according to a predefined address conversion system. For example, in a typical address conversion system, first 80 bit of the IPv6 address is set to 0, next 16 bit is set to 1, and then the IPv4 address is recorded to remaining 32 bit).



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Lim.  The motivation for doing so is to allow system to convert IPv4 address of the traffic to the IPv6 address according to a predefined address conversation system  (Col.7,lines 50-60 – Lim). 


Regarding claim 12,

ETSI further teaches 


wherein the processor is further configured to execute the one or more instructions to: create, by the APD, a destination address for the one or more IPv6 packets, wherein the destination address is copied into […] the IPv6 address of the one or more IPv6 packets (section 11.3.1 -MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix -See Also Fig.17.  Section 11.1.3 - 464XLAT uses IPv6-only links between the provider and the customer to carry IPv4 privately addressed packets. The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out RFC 1918 private IPv4 addresses [i.23] to home devices. The CPE does not perform NAT, instead algorithmically translates private IPv4 addresses to global IPv6 addresses and vice versa). 


However, ETSI does not explicitly teach that the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet 

Lim teaches 


the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet (Col.7,lines 50-60 -When in the IPv4 address, the address converting module 141 converts the IPv4 address of the traffic to the IPv6 address, in operation 220. Here, such a conversion may be realized according to a predefined address conversion system. For example, in a typical address conversion system, first 80 bit of the IPv6 address is set to 0, next 16 bit is set to 1, and then the IPv4 address is recorded to remaining 32 bit).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Lim.  The motivation for doing so is to allow system to convert IPv4 address of the traffic to the IPv6 address according to a predefined address conversation system  (Col.7,lines 50-60 – Lim). 
Regarding claim 19,

ETSI further teaches 


wherein the one or more computer-readable instructions when executed by the processor further cause the MAP-T system to perform one or more operations comprising: creating, by the APD, a destination address for the one or more IPv6 packets, wherein the destination address is copied into […] the IPv6 address of the one or more IPv6 packets (section 11.3.1 -MAP-T uses an IPv4/IPv6 address and port mapping technique as defined in [i.16] to encapsulate the IPv4 address suffix bits and port set ID within the IPv6 prefix -See Also Fig.17.  Section 11.1.3 - 464XLAT uses IPv6-only links between the provider and the customer to carry IPv4 privately addressed packets. The 464XLAT home gateway (CPE) is provisioned with only an IPv6 address on its WAN interface. At the LAN-side interface, the CPE operates its own DHCP server handing out RFC 1918 private IPv4 addresses [i.23] to home devices. The CPE does not perform NAT, instead algorithmically translates private IPv4 addresses to global IPv6 addresses and vice versa). 



However ETSI does not explicitly teach that the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet 

Lim teaches 


the destination address is copied into the last 32 bits of the IP6 address of the one or more IPv6 packet (Col.7,lines 50-60 -When in the IPv4 address, the address converting module 141 converts the IPv4 address of the traffic to the IPv6 address, in operation 220. Here, such a conversion may be realized according to a predefined address conversion system. For example, in a typical address conversion system, first 80 bit of the IPv6 address is set to 0, next 16 bit is set to 1, and then the IPv4 address is recorded to remaining 32 bit).



It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI to include the teachings of Lim.  The motivation for doing so is to allow system to convert IPv4 address of the traffic to the IPv6 address according to a predefined address conversation system  (Col.7,lines 50-60 – Lim). 
Claims 6,13,20  are rejected under 35 U.S.C. 103 as being unpatentable over ETSI in view of  Greg further in view of  PKT et al.  PacketCable Specification Multimedia  Specification PKT -SP – MM -106-110629 – June 29,2011 – (PKT – hereinafter). 


Regarding claim 6,

ETSI in view of Greg teaches the classifier related to low latency traffic (Greg -  Section 2.1 – Low Latency Aggregate Service Flows). 
However, ETSI in view of Greg does not explicitly teach 


wherein the classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports


PKT teaches 


classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports (Section 6.1.5 – Classifier comprise a port start and port end that define range of ports). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg  to include the teachings of PKT.  The motivation for doing so is to allow system to utilize port ranges for matching the IP flow ( Section 6.1.5 – Classifier - PKT). 
Regarding claim 13,

ETSI in view of Greg teaches the classifier related to low latency traffic (Greg -  Section 2.1 – Low Latency Aggregate Service Flows). 
However, ETSI in view of Greg does not explicitly teach 


wherein the classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports


PKT teaches 


classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports (Section 6.1.5 – Classifier comprise a port start and port end that define range of ports). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg  to include the teachings of PKT.  The motivation for doing so is to allow system to utilize port ranges for matching the IP flow ( Section 6.1.5 – Classifier - PKT). 
Regarding claim 20,

ETSI in view of Greg teaches the classifier related to low latency traffic (Greg -  Section 2.1 – Low Latency Aggregate Service Flows). 
However, ETSI in view of Greg does not explicitly teach 


wherein the classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports


PKT teaches 


classifier comprises a start transport port identifier and an end transport port identifier that define the range of ports (Section 6.1.5 – Classifier comprise a port start and port end that define range of ports). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg  to include the teachings of PKT.  The motivation for doing so is to allow system to utilize port ranges for matching the IP flow ( Section 6.1.5 – Classifier - PKT). 
Claims 7,14,18  are rejected under 35 U.S.C. 103 as being unpatentable over ETSI in view of Greg further in view of  Cisco  Release Note for Cisco uBR905 and Cisco uBR925 Cable Access Routers for CISCO IOS Release  12.2 CZ – Cisco IOS Release 12.2 (15)CZ3 – December 5,2005 ( Cisco hereinafter). 

Regarding claim 7,

ETSI in view of Greg teaches 

configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) , wherein the DOCSIS comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Greg- Section Executive Summary, Section 2.1 & Section 5.2)

However, ETSI in view of Greg does not explicitly teach 



configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers.


Cisco teaches 


configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Section – Dynamic quality of service - DOCSIS 1.1 adds support Dynamic Services MAC-layer messages that provide for Dynamic QoS (DQoS) between the cable modem and the CMTS. These messages are DOCSIS link-layer equivalents of the higher-layer messages that create, tear down, and modify a service flow. These messages are collectively known as DSX messages to represent the three types of dynamic service messages: Adding, replacing, or deleting a classifier from the service flow. The DSX state machine module on the cable modem manages the several concurrent dynamic service
transactions between cable modems and the CMTS. The DSX state machine supports all three DOCSIS1.1 DSX MAC messages (DSA, DSC, DSD)- Section – DoCSIS 1.1 overview - Provisioned quality-of-service (PQoS)—The router is initialized with a primary upstream service flow, a primary downstream service flow, and two secondary upstream service flows that are reserved for VoIP calls. The router keeps the secondary flows in the admitted state until a VoIP call is made. The router then activates the appropriate flow with a Dynamic Service Change Request (DSC-REQ) message with a classifier for UGS service that specifies the IP parameters needed for the voice call. After the call, the router deletes the classifier and deactivates the service flow by sending another DSC-REQ message – Section – Service Flows and Packet classifiers & dynamic quality of service). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg to include the teachings of Cisco.  The motivation for doing so is to allow system to utilize DOCS DSX in order to add support Dynamic Services MAC-layer messages that provide Dynamic QoS (DQoS) between the cable modem and the CMTS (Section – Dynamic quality of service – Cisco). 
Regarding claim 14,

ETSI in view of Greg teaches 

wherein the processor is further configured to execute the one or more instructions to: configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) , wherein the DOCSIS comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Greg- Section Executive Summary, Section 2.1 & Section 5.2)

However, ETSI in view of Greg does not explicitly teach 



configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers.


Cisco teaches 


configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Section – Dynamic quality of service - DOCSIS 1.1 adds support Dynamic Services MAC-layer messages that provide for Dynamic QoS (DQoS) between the cable modem and the CMTS. These messages are DOCSIS link-layer equivalents of the higher-layer messages that create, tear down, and modify a service flow. These messages are collectively known as DSX messages to represent the three types of dynamic service messages: Adding, replacing, or deleting a classifier from the service flow. The DSX state machine module on the cable modem manages the several concurrent dynamic service
transactions between cable modems and the CMTS. The DSX state machine supports all three DOCSIS1.1 DSX MAC messages (DSA, DSC, DSD)- Section – DoCSIS 1.1 overview - Provisioned quality-of-service (PQoS)—The router is initialized with a primary upstream service flow, a primary downstream service flow, and two secondary upstream service flows that are reserved for VoIP calls. The router keeps the secondary flows in the admitted state until a VoIP call is made. The router then activates the appropriate flow with a Dynamic Service Change Request (DSC-REQ) message with a classifier for UGS service that specifies the IP parameters needed for the voice call. After the call, the router deletes the classifier and deactivates the service flow by sending another DSC-REQ message – Section – Service Flows and Packet classifiers & dynamic quality of service). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg to include the teachings of Cisco.  The motivation for doing so is to allow system to utilize DOCS DSX in order to add support Dynamic Services MAC-layer messages that provide Dynamic QoS (DQoS) between the cable modem and the CMTS (Section – Dynamic quality of service – Cisco). 

Regarding claim 18,

ETSI in view of Greg teaches 

wherein the one or more computer-readable instructions when executed by the processor further cause the MAP-T system to perform one or more operations comprising:  configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) , wherein the DOCSIS comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Greg- Section Executive Summary, Section 2.1 & Section 5.2)

However, ETSI in view of Greg does not explicitly teach 



configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers.


Cisco teaches 


configuring the CM using a Data Over Cable Service Interface Specification (DOCSIS) dynamic service (DSX) transaction , wherein the DOCSIS DSX transaction comprises one or more classifiers, wherein the classifier is one of the one or more classifiers (Section – Dynamic quality of service - DOCSIS 1.1 adds support Dynamic Services MAC-layer messages that provide for Dynamic QoS (DQoS) between the cable modem and the CMTS. These messages are DOCSIS link-layer equivalents of the higher-layer messages that create, tear down, and modify a service flow. These messages are collectively known as DSX messages to represent the three types of dynamic service messages: Adding, replacing, or deleting a classifier from the service flow. The DSX state machine module on the cable modem manages the several concurrent dynamic service
transactions between cable modems and the CMTS. The DSX state machine supports all three DOCSIS1.1 DSX MAC messages (DSA, DSC, DSD)- Section – DoCSIS 1.1 overview - Provisioned quality-of-service (PQoS)—The router is initialized with a primary upstream service flow, a primary downstream service flow, and two secondary upstream service flows that are reserved for VoIP calls. The router keeps the secondary flows in the admitted state until a VoIP call is made. The router then activates the appropriate flow with a Dynamic Service Change Request (DSC-REQ) message with a classifier for UGS service that specifies the IP parameters needed for the voice call. After the call, the router deletes the classifier and deactivates the service flow by sending another DSC-REQ message – Section – Service Flows and Packet classifiers & dynamic quality of service). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESTI in view of Greg to include the teachings of Cisco.  The motivation for doing so is to allow system to utilize DOCS DSX in order to add support Dynamic Services MAC-layer messages that provide Dynamic QoS (DQoS) between the cable modem and the CMTS (Section – Dynamic quality of service – Cisco). 











	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445